Citation Nr: 1515485	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  12-30 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the cervical spine prior to August 17, 2014.  

2.  Entitlement to a rating in excess of 60 percent for intervertebral disc syndrome (IVDS) of the cervical spine from August 17, 2014.  

3.  Entitlement to service connection for a neurological disorder of the right arm.  

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran had active service from June 1992 to July 1999

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The October 2010 rating decision denied an evaluation in excess of 10 percent for service-connected cervical spine disability, and the June 2012 rating decision denied service connection for right upper extremity peripheral neuropathy and bilateral lower extremity peripheral neuropathy.  

During the pendency of the Veteran's appeal, and specifically in a November 2014 rating action, the RO re-characterized the service-connected DJD of the cervical spine to that of IVDS, increasing the disability evaluation for the service-connected cervical spine disability to 60 percent, effective from August 17, 2014.  

Applicable law provides that a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran did not withdraw the appeal as to the claim for a disability rating greater than assigned, therefore, the issues of entitlement to a higher rating for DJD of the cervical spine for the period prior to August 17, 2014, and a higher rating for intervertebral disc syndrome since August 17, 2014 remain in appellate status.

This case was previously before the Board in January 2014, at which time it was remanded for additional evidentiary development.  Pursuant to the remand instructions, the Veteran's VA treatment records generated at the VA Medical Center (VAMC) in Miami, Florida, and dated from July 2012 to the present, were associated with the Virtual VA claims folder.  

The RO issued a Statement of the Case (SOC) in connection with a claim for service connection for a lumbar spine disability in January 2015.  Email correspondence dated in March 2015 documents a conversation between employees at the RO who were trying determine whether the Veteran filed a substantive appeal in connection with this issue.  It was noted that if the Veteran had not filed a substantive appeal, the appeal would be closed.  In light of the fact that the appeal has been closed, and the claims file has been transferred back to the Board, it does not appear that the Veteran filed a substantive appeal.  Also, the Veteran was scheduled for a VA examination in connection to his cervical spine disability, which addressed any neurological manifestations arising therefrom.  As such, for the issues decided herein, the Board finds that the AOJ substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

(The decision below addresses the orthopedic ratings for the cervical spine and the issue of service connection for peripheral neuropathy of the lower extremities.  The issue of entitlement to service connection for a neurological disorder of the right arm is addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  For the period prior to August 17, 2014, disability of the cervical spine was tantamount to forward flexion no worse than 40 degrees, and the combined range of motion of the cervical spine has been no worse than 290 degrees; there has been no muscle spasm or guarding of the cervical spine severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In addition, the Veteran has not been shown to have any bowel or bladder dysfunction, and any additionally associated neurological pathology (with the exception of the service-connected radiculopathy of the left upper extremity that is not on appeal) will be addressed in the remand section below.  

2.  From August 17, 2014, the Veteran's IVDS is in receipt of the maximum schedular evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, and has not been manifested by unfavorable ankylosis of the entire spine.  

3.  The Veteran does not have peripheral neuropathy in the lower extremities.  


CONCLUSIONS OF LAW

1.  For the period prior to August 17, 2014, the criteria for an evaluation greater than 10 percent for degenerative arthritis of the cervical spine were not met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5242 (2014).  

2.  From August 17, 2014, the criteria for an evaluation greater than 60 percent for intervertebral disc syndrome of the cervical spine are not met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5243 (2014).  

3.  The Veteran does not have peripheral neuropathy of the lower extremities that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a) , 5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for benefits, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  See also 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish the benefit sought and must inform him that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

In letters dated in July 2010, November 2010 and January 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  In addition, in each letter, the RO advised the Veteran of the additional notification requirements imposed by the Court in Dingess/Hartmen v. Nicholson, 19 Vet. App. 473 (2006).  In particular, the July 2010 correspondence informed the Veteran of the need for evidence of a worsening of his service-connected disorder.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1) ; Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  In addition, through the November 2010 and January 2012 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claim of service connection for neurological problems in lower extremities to include the elements necessary to substantiate a claim based on secondary service connection. 

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action with respect to the issues decided herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  His service treatment records as well as all identified and available VA treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claims adjudicated herein.  Furthermore, in accordance with the January 2014 remand instructions, the Veteran's outstanding VA treatment records have since been retrieved and associated with the claims file.  Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claims decided herein that need to be obtained.  In addition, the Veteran was offered the opportunity to attend a hearing before a Veterans Law Judge (VLJ), which he declined.  

The Veteran has also been afforded VA medical examinations for his claimed disorders on several occasions, most recently in August 2014 in connection with respect to his claim for a higher rating for his service connected cervical spine disability, and October 2011 for his claim for service connection for peripheral neuropathy in the lower extremities.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on physical examinations of the Veteran, as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims herein decided has been met.  38 C.F.R. § 3.159(c)(4) .

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.  


Evidence

VA treatment records generated at the Miami VAMC, and dated from 2006 through 2014, reflect that the Veteran was seen on a regular basis for treatment of his neck pain that reportedly radiated throughout his upper extremities.  During a March 2006 VA treatment visit, the Veteran provided his military history and stated that he injured his neck while serving in the military, which resulted in pain in his mid shoulder region.  According to the Veteran, he has undergone physical therapy with exacerbation of pain for the past two months, as well as paresthesias that radiates throughout the left shoulder.  The Veteran reported that he currently has exacerbation of pain, and uses Ibuprofen and Robaxin with some relief.  On physical examination, the treatment provider noted that the Veteran's strength was 3/5 in the left upper extremity as compared to the right.  The Veteran was assessed with having neck pain, and scheduled to undergo a magnetic resonance imaging (MRI) as well as a physical therapy evaluation soon thereafter.  

He underwent an MRI of his cervical spine in January 2008, the results of which reflected an assessment of C6-7 cervical cord edema "with ? compression acute/chronic."  Report of the February 2008 neurosurgery consultation reflects that the Veteran reportedly developed pain on the left side of his neck in early December that initially affected his left shoulder and gradually progressed and radiated throughout his left lateral arm and forearm, with "a/w numbness/tingling in his 1st and 2nd LUE digits."  According to the Veteran, the pain was fairly stable and nonprogressive, but it was worse with sudden movements and particularly when he attempted to find a sleeping position at night.  On examination, the Veteran demonstrated full strength, symmetric reflexes, and intact sensation throughout, without any pathologic reflexes.  He underwent another MRI of the cervical spine in June 2010, the results of which revealed stable moderate canal stenosis and moderate cord compression at C6/C7.  

Results from a July 2010 electromyography (EMG) of the left upper extremity revealed positive waves in the triceps, and the ECRL (extensor carpi radialis longus) of the rest of the muscles were shown to be normal.  The impression derived from the diagnostic tests findings were suggestive of C7 radiculopathy affecting the left upper extremity, and the physician recommended that the Veteran undergo an epidural block to help relieve his symptoms.  An August 2010 neurosurgery consultation report reflects the Veteran's complaints of ongoing pain in his left arm that radiates downward and deep into the forearm and hand.  The Veteran described the pain as constant and not well relieved with oral medication, and further reported to have symptoms of numbness and weakness in his left hand.  On examination, the Veteran displayed full strength in all upper extremity muscle groups including his triceps, wrist extensors, flexors, and intrinsic hand muscles.  Although his rapid hand movements were intact, the examiner noted patchy, nondermatomal sensory loss in various parts of the right and left arms and hands.  Deep tendon reflexes were not elicited at the biceps, triceps, or brachioradialis, and the gait was narrow based and steady.  According to the VA physician, the more recent MRI showed minimal if any changes compared with the prior study, and the most significant finding was a large C6-7 herniated disk/osteophyte complex eccentric to the left, with foraminal stenosis and displacement.  The physician also noted that the EMG findings were suggestive of a left C7 radiculopathy

The Veteran was afforded a VA examination in connection to his cervical spine disability in August 2010, at which time he reported progressive pain, stiffness, and radicular symptoms.  According to the Veteran, since the onset of symptoms, his cervical spine condition had progressively worsened throughout the years, and he experienced weekly flare-ups of pain that last one to two days in duration, are severe in nature, and are precipitated with activities involving twisting, lifting and carrying.  His pain is relieved with rest and activity modification.  The Veteran reported a history of fatigue, decreased motion, stiffness, weakness and spine pain, and specifically noted that the pain in his cervical spine occurs on a daily basis, is sharp and severe in nature, and affects his bilateral upper extremities.  On physical examination, the examiner described the Veteran's head position and posture as normal, and found no abnormalities, such as kyphosis, lumbar lordosis, and scoliosis in the Veteran's spine.  The examiner did observe spasms, pain with motion, and tenderness in the cervical spine, but noted that these symptoms were not severe enough to be responsible for an abnormal gait or spinal contour.  On physical examination, the Veteran had flexion to 40 degrees, extension to 30 degrees, right and left lateral flexion to 40 degrees, and right and left lateral rotation to 70 degrees.  The examiner observed objective evidence of pain following repetitive movement, but noted no additional limitation of motion following repetitive motion.  

During the neurological portion of the evaluation, the Veteran's reflexes were shown to be 1+ in the biceps, triceps, brachioradialis, and finger jerk bilaterally.  However, he had decreased sensation to pain or pinprick, light touch and dysesthesias in the long finger of the left hand.  The Veteran's motor strength was shown to be 5/5 in the upper extremities during elbow flexion, finger flexion, wrist extension, finger abduction and thumb opposition bilaterally.  His motor strength was also shown to be 5/5 in the right hand during elbow extension and wrist flexion, but 4/5 in the left hand during these same exercises.  

Based on his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having cervical disc disease with C7 radiculopathy.  According to the examiner, this disability limits the Veteran's ability to participate in sports, exercise and conduct his chores, and resulted in occupational/work problems such as increased tardiness and absenteeism.  

An October 2010 VA outpatient report reflects the Veteran's complaints of left neck and arm pain, and reflects that the Veteran was considering undergoing surgery for an osteophyte complex at the levels of C5-C6 and C6-C7.  

The Veteran was afforded a VA examination in connection to his right shoulder condition in March 2011, during which time he described shooting pain in the right upper arm posteriorly, as well as the lower arm that radiates to the hand, lasts a few seconds, and occurs several times a day at rest or during activity.  The examiner noted that the Veteran had an osteophyte at the C6-C7 disc level, and mild multilevel degenerative joint disease with preservation of the disc spaces.  The Veteran stated that the pain involved the muscle region of the biceps and triceps, and denied any weakness, decreased coordination and increased fatigability as a result of this condition.  On physical examination, the examiner noted that the muscles had not been injured, destroyed or traversed, and further noted no signs of residual nerve, tendon or bone damage.  Based on his discussion with, and evaluation of the Veteran, as well as his review of the claims folder, the examiner determined there to be no muscle diagnosis affecting the right arm and found that the pain in the Veteran's right arm is not likely due to radiculopathy as there is no evidence of nerve root compression on that side.  

During a September 2011 VA treatment visit, the Veteran reported shooting pain that radiates to both shoulders/arms and is greater in the left extremity, as well as paresthesia to the left hand.  

The Veteran was afforded a VA examination in connection to his lower back in October 2011, and during the neurological portion of that evaluation, the Veteran described the history of his peripheral nerve condition, noting that he first noticed shooting pain and numbness in his right arm approximately three years prior.  According to the Veteran, the symptoms occur whenever he sits to read a book, or whenever he experiences neck pain.  When asked whether the Veteran had any symptoms attributable to any peripheral nerve condition, the examiner marked that he did, and noted that the Veteran had mild intermittent pain in the right upper extremity and mild paresthesias and/or dysestheias in the right upper extremity.  However, further evaluation only revealed incomplete paralysis that is mild in severity in the left upper extremity.  Based on his evaluation of the Veteran, the examiner diagnosed the Veteran with left C7 radiculopathy, but did not diagnose him with an neurological disorder in the right upper extremity.  In an April 2012 VA medical opinion, the same examiner found no objective evidence of right upper extremity peripheral neuropathy.  

The Veteran underwent an EMG/NCS (Nerve conduction study) in June 2012, the results of which were shown to be abnormal, and revealed electrodiagnostic evidence of right ulnar motor nerve conduction velocity slowing and a left C7-C8 radiculopathy.  

The Veteran was afforded another examination in connection with his cervical spine disability in August 2014, at which time the Veteran stated that on a scale from one to ten (with one being the least level of pain and ten being the highest), his pain level was at a five.  According to the Veteran, he had been experiencing pain in his left arm, and more recently in his right arm and hand.  The Veteran also reported to experience flare-ups of pain in the cervical spine region once or twice a month.  On physical examination, the Veteran was shown to have forward flexion to 45 degrees with objective evidence of painful motion at 45 degrees, as well as extension to 30 degrees with objective evidence of painful motion at 30 degrees.  The Veteran was also shown to have right and left lateral flexion to 30 degrees with painful motion beginning at 30 degrees.  In addition, the Veteran was shown to have right and left lateral rotation to 80 degrees with evidence of painful motion at 80 degrees.  The Veteran was able to perform repetitive-use testing during each exercise, and the examiner did not observe additional limitation of motion in the Veteran's range-of-motion measurements during these exercises.  When asked whether the Veteran had functional loss after repetitive-use testing, the examiner responded that he did, and noted that the factor contributing to his functional loss included pain on movement, decreased movement, and interference with sitting, standing and/or weight-bearing.  The Veteran denied any localized tenderness or pain to palpation for joints/soft tissue of the cervical spine, and when asked whether the Veteran had muscle spasm or guarding of the cervical spine resulting in abnormal gait or spinal contour, the examiner responded that he did not.  

During the neurological portion of the evaluation, the Veteran was shown to have normal strength in the upper extremities, and his reflexes were shown to be 2+ bilaterally in the biceps, triceps, and brachioradialis.  While the Veteran's sensation to light touch testing in the bilateral shoulder area, hands, and fingers as well as the right inner/outer forearm was shown to be normal, his sensation to light touch testing in the left inner/outer forearm was decreased.  When asked whether the Veteran had any radicular pain or any other signs or symptoms due to radiculopathy, the examiner marked that he did, noting that he experienced mild numbness in the left upper extremity.  The examiner did not observe any other signs or symptoms of radiculopathy but when asked to indicate the nerve roots involved, the examiner noted the involvement of the C8/T1 nerve roots.  When asked whether the Veteran had IVDS and incapacitating episodes, the examiner responded that he did have IVDS of the cervical spine, as well as incapacitating episodes having a total duration of at least six weeks during the past twelve months.  The Veteran also underwent an MRI of the cervical spine, the results of which revealed stable disc herniations at C5-C6 and C6-C7 with stable thecal sac stenosis, stable cord compression and stable multilevel neural foraminal stenosis.  Based on his evaluation of the Veteran, the examiner diagnosed him with having degenerative arthritis of the cervical spine, cervical stenosis and cervical IVDS.  

In an addendum opinion, the examiner acknowledged the EMG test results reflecting a slowing of the ulnar nerve above and below the elbow/possible cubital tunnel syndrome.  According to the examiner, the Veteran was noted to be asymptomatic and did not exhibit any evidence of a right upper extremity neuropathy on examination.  The examiner further determined that the asymptomatic right ulnar nerve conduction slowing/condition is not caused by the cervical spine condition, and there were no objective findings of any symptoms of right upper extremity neuropathy/radiculopathy.  

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Service connection for certain chronic diseases, such as organic diseases of the nervous system, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases). In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

In August 2010, the Veteran filed an informal claim of service connection for peripheral neuropathy of the lower legs, which was originally claimed as pain and discomfort in his lower legs, that was attributed to a lumbar spine disorder.  In June 2012, the RO denied service connection for bilateral lower extremity peripheral neuropathy, finding that the post-service treatment records did not reflect a current disability.  In his July 2012 notice of disagreement (NOD) the Veteran claimed that he was currently receiving treatment for this condition at the Miami VAMC.  

Upon review of the evidence, the Board finds that although the Veteran has reported to experience pain, discomfort and numbness in his lower extremities, the evidence of record fails to reflect that the Veteran has been diagnosed with a specific neurological disorder in the lower extremities at any point during the pendency of his claim.  None of the post-service VA treatment providers or VA examiners has identified a current disability or disabilities associated with these symptoms.  Indeed, a review of the entire medical evidence of record is completely absent for a diagnosis pertaining to these specified symptoms.  The Board points to the October 2011 VA examination in connection to his thoracolumbar spine, wherein the Veteran's muscle strength in his lower extremities during hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension was shown to be 5/5 bilaterally, and his deep tendon reflexes in the ankles and knees were 2+ bilaterally.  In addition, the Veteran had normal sensation to light touch in the upper anterior thighs, the thighs/knees, the lower legs/ankles, as well as the feet and toes, and the straight leg tests produced negative results.  Although the Veteran reported intermittent pain in the right lower extremity that was moderate in severity, he was not diagnosed with having a neurological disorder in the right lower extremity.  During the portion of the examination that focused on the Veteran's peripheral nerve disorders, when evaluating the nerves associated with the Veteran's lower extremities, the examiner found no neurological condition affecting the sciatic nerve, external popliteal nerve, musculocutaneous nerve, anterior tibial nerve, internal popliteal nerve, posterior tibial nerve, anterior crural nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, or ilio-inguinal nerve.  The only neurologic disorder that the Veteran has been clearly diagnosed with having is left C7 radiculopathy.  Indeed, mere pain alone, without a diagnosed or identifiable underlying malady or condition, is not generally considered a disability and cannot substantiate a claim for service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285  (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110 (West 2014).  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see Degmetich, supra; McClain, supra; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Thus, regardless of the symptoms reported by the Veteran, without evidence of a current neurological disorder affecting the lower extremities, there is simply no basis upon which to award service connection.  38 C.F.R. § 3.303(b); see Degmetich and Brammer, both supra; cf. Maxson v. West, 12 Vet.App. 453, 460 (1999) (application of presumption of soundness or aggravation satisfies only the second element (incurrence or aggravation during service) necessary to establish service connection), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed.Cir.2000).  

The Board has considered the Veteran's assertions that he has a neurological disability manifested by pain and numbness in the lower extremities that is related to his low back.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of this claimed disorder.  He is competent to report on symptoms he experienced either during or following service, but not to say what any diagnosis is.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as numbness and pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently provide a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Further, the October 2011 VA examiner considered the Veteran's report of post-service symptoms in reaching their medical conclusions.  Consequently, in this case, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Under the circumstances, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy of the lower extremities.  Because the evidence fails to establish that the Veteran has, at any point during the pendency of his claim, been diagnosed as having a peripheral nerve disorder affecting the lower extremities, the claim of service connection for peripheral neuropathy of the lower extremities must be denied.  See Brammer, supra.  In finding that service connection for peripheral neuropathy of the lower extremities is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2014).  

Cervical Spine Rating Claims

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

On September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  Diagnostic Code 5242 indicates degenerative arthritis of the spine is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under Diagnostic Code 5003.  Diagnostic Code 5243 indicates that degenerative disc disease of the spine should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in a higher evaluation when all disabilities are combined under § 4.25.  

With respect to the cervical spine, under the General Rating Formula for Diseases and Injuries of the Spine, an evaluation of 20 percent is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  An evaluation of 40 percent is warranted for unfavorable ankylosis of the entire cervical spine.  An evaluation of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1) to the formula for rating intervertebral disc syndrome specifies that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

DC 5003, for degenerative arthritis provides that degenerative arthritis, established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.


A.  Higher Rating for DJD Cervical Spine for 
the period prior to August 17, 2014

A historical overview of the claim reflects that service connection was established for degenerative arthritis of the cervical spine, effective July 23, 1999, and the Veteran was assigned a 10 percent disability rating for this disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003.  See August 1999 Rating Decision.  In June 2010, the Veteran filed his most recent claim seeking a higher rating for his service-connected cervical spine disability.  In the October 2010 rating decision, the RO continued the 10 percent disability rating, but determined that the 10 percent rating should be under Diagnostic Code 5242.  

In considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected cervical spine disability for the period prior to August 17, 2014.  As noted above, in order for the Veteran to meet or approximate the criteria for a rating in excess of 10 percent under the current rating criteria for the cervical spine, there must be forward flexion greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The evidence of record for the period prior to August 17, 2014 reflects that the Veteran's range of motion during forward flexion of the cervical spine has been shown to be no worse than 40 degrees, and the combined range of motion of the cervical spine has been shown to be no worse than 290 degrees.  Moreover, the August 2010 VA examiner did not observe additional limitation of motion during flexion due to pain, fatigue, weakness, lack of endurance or incoordination following repetitive use.  As such, based on the objective evidence of record for the period prior to August 17, 2014, the Veteran's range of motion during flexion has always been shown to be greater than 30 degrees, and the combined range of motion of the cervical spine has always been greater than 170 degrees.  Furthermore, the objective evidence of record has been negative for any abnormal spinal curvatures, such as lumbar lordosis, scoliosis, or kyphosis.  Although further evaluation of the muscles in the cervical spine revealed signs of muscle spasms, pain with motion and tenderness, the August 2010 VA examiner observed no evidence of guarding or weakness in the spine, and further noted that any muscle spasm, localized tenderness or guarding was not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  

The Board has also considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Although the Veteran reportedly had a difficult time maintaining his employment as a result of his neck pain, he never reported any incapacitating episodes during his examinations or during his VA treatment visits.  Moreover, the medical evidence does not show that the Veteran has experienced incapacitating episodes with a total duration of at least two weeks but less than four weeks during the prior 12 months.  There are no treatment records documenting the Veteran as having been prescribed bed rest by his physician due to his spine disability.  Indeed, the medical evidence of record is negative for any evidence or documentation indicating that the Veteran has been prescribed bed rest by any of his physicians or treatment providers.  Thus, a higher rating is not warranted under the criteria for intervertebral disc syndrome for the period prior to August 17, 2014.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's cervical spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain, stiffness and radicular symptoms in his neck on a number of occasions and acknowledges objective medical findings of pain in the cervical spine region during his range of motion exercises.  However, as previously noted above, the August 2010 VA examiner commented that the Veteran's range of motion was not additionally limited following repetitive use.  Indeed, the Board finds that the effect of the pain in the Veteran's cervical spine is contemplated in the currently assigned 10 percent disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board concludes that an evaluation in excess of 10 percent for the Veteran's cervical spine disability for the period prior to August 17, 2014, is not warranted.  

The Board has also considered whether a higher evaluation is warranted under Diagnostic Code 5003.  The Board acknowledges that the Veteran has been shown to have degenerative arthritis in his cervical spine since his military service.  However, the Veteran has never been noted to display symptoms other than pain, stiffness and an aching sensation as a result of his disability, symptoms which are contemplated by the 10 percent evaluation already assigned.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected cervical disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003 for the period prior to August 17, 2014.  

With respect to any neurological complications, the Veteran has already been service-connected and separately rated for radiculopathy of the left upper extremity for the period prior to August 17, 2014, an issue that is not on appeal.  See December 2010 rating decision.  Additionally, the Veteran has not reported to have any bowel or bladder symptomatology associated with his cervical spine disability, and the medical evidence of record does not reflect any such pathology.  Thus, a separate compensable rating beyond what has already been assigned is not warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014) (which stipulates that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code).  With respect to the Veteran's right upper extremity, the Board acknowledges the Veteran's complaints of radicular pain and numbness in the right upper extremity.  The Board further acknowledges evidence reflecting abnormal neurological findings in the right upper extremity.  However, as the Veteran has filed a separate claim for service connection for a neurological condition affecting the right upper extremity, a review of any neurological pathology associated with the right upper extremity will be addressed in the remand below.  

B.  Higher rating for IVDS for the period 
from August 17, 2014

Following the August 2014 VA examination, and by way of the November 2014 rating decision, the RO re-characterized the Veteran's disability to that of intervertebral disc syndrome, and increased the rating assigned for this disorder to 60 percent, effective August 17, 2014.  The Veteran's claim was granted a higher rating pursuant to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which is why the RO recharacterized this issue to that of IVDS.  In light of the fact that this formula includes both orthopedic or neurological manifestations and does not provide for separate ratings based on neurologic impairment, the RO combined the disability with the Veteran's service-connected radiculopathy of the left upper extremity (associated with degenerative joint disease of the cervical spine).  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's service-connected intervertebral disc syndrome pursuant to the Formula for Rating IVDS based on Incapacitating Episodes is not entitled to a disability rating in excess of 60 percent.  In this regard, the Formula for Rating IVDS provides a maximum disability rating of 60 percent and, therefore, a higher rating cannot be granted under this code.  While the August 2014 VA examiner, and the more recent VA treatment records noted evidence of pain, spasms, and limited motion in the Veteran cervical spine, a disability rating in excess of 60 percent is not warranted as the Veteran is currently rated at the highest percentage for IVDS based on incapacitating episodes.  

When considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that the Veteran is not entitled to an evaluation in excess of 60 percent for his service-connected IVDS for the period on and after August 17, 2014.  As noted above, in order for the Veteran to meet or approximate the criteria for a rating in excess of 60 percent under the rating criteria for the cervical spine, there must be unfavorable ankylosis of the entire spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  As discussed above, during the August 2014 VA examination, the Veteran was not shown to have ankylosis of the spine.  Indeed, there is no medical evidence diagnosing the Veteran with ankylosis of the spine, and there is none of the previously mentioned symptoms cited in 39 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5) in conjunction with fixed flexion or extension in the cervical spine indicative of unfavorable ankylosis.  In fact, the August 2014 VA examination reflects that the Veteran had flexion to 45 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 80 degrees.  As such, the medical evidence of record does not show his spine to be fixed in flexion or extension.  

Even when taking into account limited movement and the Veteran's complaints of pain on motion, such complaints do not approximate ankylosis.  The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  The Board does not doubt that the Veteran has pain; however, in light of the ranges of motion documented at the examination and treatment visit, the Board finds that the Veteran has not met the criteria for an evaluation in excess of 60 percent under the rating criteria.  Thus, the Veteran has not been shown to have met the criteria for an evaluation in excess of 60 percent for his IVDS for the period on and after August 17, 2014.

The Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's cervical spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as his symptoms are supported by pathology consistent with the 60 percent rating.  In this regard, the Board observes that the Veteran has complained of radiating pain, stiffness, and spasms as a result of his spine condition, and further acknowledges objective evidence of pain and restricted movement following certain range of motion exercises.  However, the effect of the pain in his cervical spine is contemplated in the 60 percent disability evaluation assigned herein under Diagnostic Code 5243.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board concludes that an evaluation in excess of 60 percent for the Veteran's IVDS, from August 17, 2014 is not warranted.  

With respect to the Veteran's neurological complications, the Board notes that prior to August 17, 2014, the Veteran was service connected, and separately rated for radiculopathy of his left upper extremity.  However, effective August 17, 2014, the RO rated his disability as IVDS, because the increased 60 percent rating takes into consideration any neurological symptoms manifested by, and/or associated with, the IVDS.  As such, assigning a separate rating for radiculopathy of the right upper extremity would violate the rule against pyramiding.  Additionally, the Veteran has not reported to have any bowel or bladder symptomatology associated with his cervical spine disability, and the medical evidence of record does not reflect any such pathology.  Thus, a separate compensable rating for such symptoms is not warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014) (which stipulates that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code).  With respect to the Veteran's right upper extremity, the Board acknowledges the Veteran's complaints of radicular pain and numbness.  However, as the Veteran has filed a claim for service connection for a neurological condition in the right upper extremity, a review of any neurological pathology associated with the right upper extremity will be addressed in the remand  below.  


ORDER

Entitlement to service connection for peripheral neuropathy of the lower extremities is denied.  

Entitlement to a disability rating in excess of 10 percent for orthopedic manifestations of degenerative arthritis of the cervical spine prior to August 17, 2014, is denied.  

Entitlement to a disability rating in excess of 60 percent for intervertebral disc syndrome from August 17, 2014, is denied.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Veteran contends that he currently experiences a disability manifested by numbness and pain in the arms, hands and fingers, which was characterized as peripheral neuropathy in the right arm.  See August 2010 Statement of Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that VA must construe a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim).  The Veteran relates any problems in his upper extremities to his service-connected cervical spine disorder, and claims to have had these symptoms for the past few years.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Secondary service connection is also available for chronic aggravation of a nonservice-connected disorder.  In reaching the determination as to aggravation of a nonservice-connected disability, the baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  38 C.F.R. § 3.310.  

As discussed above, the July 2010 EMG findings revealed evidence of a C7 radiculopathy affecting the left upper extremity, but were absent any evidence or signs of radiculopathy in the right upper extremity.  Although the October 2011 VA examiner noted that the Veteran experienced mild intermittent pain and paresthesias and/or dysesthesias in the right upper extremity, the objective findings were absent any evidence of a neurological disorder in the right upper extremity stemming from the cervical spine disability.  Indeed, the examiner determined there to be incomplete paralysis in the Veteran's middle radicular group which specifically affected the left upper extremity, and in the April 2012 medical opinion, the same examiner determined there to be no objective evidence of peripheral neuropathy in the right upper extremity.  However, results from the June 2012 EMG study revealed findings of right ulnar motor nerve conduction velocity slowing.  Report of the February 2014 MRI of the cervical spine revealed that the Veteran experienced dysthesias of the right 5th digit that is likely secondary to ulnar neuropathy at the elbow.  

The August 2014 VA examiner took note of an EMG report dated in May 2010 which revealed slowing of the ulnar nerve above and below the elbow/possible cubital tunnel syndrome.  According to the examiner, the Veteran was asymptomatic and the medical findings were clear for any evidence of a right upper extremity neuropathy on examination.  The examiner further noted that the asymptomatic right ulnar nerve condition slowing/condition is not caused by the cervical spine condition, as there were no objective findings of any symptoms of any right upper extremity neuropathy/radiculopathy.  The examiner further determined that any right ulnar nerve impairment discovered on EMG was asymptomatic on examination and was neither caused, nor worsened/aggravated by, his cervical spine condition.  

VA treatment records associated with the claims file (and scanned into Virtual VA claims processing system) after the August 2014 VA examination reflect that the Veteran was diagnosed, and continued receiving treatment for, right ulnar neuropathy at the elbow.  

The Board does not find the August 2014 VA medical opinion to be adequate with respect to whether the Veteran's currently diagnosed neurological impairment of the right elbow is related to his service-connected cervical spine disorder.  While the examiner addressed whether the Veteran's right ulnar neuropathy at the elbow was related to, or aggravated by, his service-connected cervical spine disorder, he (the examiner) did not provide an explanation for the conclusions reached.  In addressing this etiological theory, the examiner does not appear to cite to the records reviewed or medical principles relied upon in making his ultimate determination.  In addition, the examiner failed to provide the rationale upon which his opinion was based.  Although the examiner acknowledged the EMG findings reflecting a slowing of the ulnar nerve above and below the elbow, he still determined that the Veteran was asymptomatic, and found no evidence of a right upper extremity neuropathy on examination.  In reaching this determination, the examiner appears to indicate that the slowing of the ulnar nerve around the elbow is not the equivalent of a right upper extremity neuropathy.  Nevertheless, the examiner did not actually state this clearly, and the Board concludes that inferring that this is what he meant from what he did say would be tantamount to the Board rendering its own unsubstantiated medical opinion, and the Board is precluded from doing so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Moreover, the more recent treatment records reflect an assessment of right ulnar neuropathy of the elbow which is in direct contradiction to the August 2014 VA examiner's assessment.  

Thus, the Board finds that another medical examination and opinion which considers all of the evidence of record, and which provides an etiological opinion with sufficient rationale and explanation regarding whether the Veteran's right ulnar neuropathy at the elbow is secondary to the service-connected cervical spine disorder, is necessary.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Accordingly, the case is REMANDED for the following action:

1. Request relevant records pertaining to treatment the Veteran has received for any neurological impairment in his right upper extremity from the VAMC in Miami, Florida from January 2015 to the present time.  Also, secure a copy of the May 2010 EMG report referenced by the August 2014 VA examiner, if it exists.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  

2. Then, refer the claims file to the same VA examiner who conducted the August 2012 examination, or another VA physician if that examiner is unavailable.  The claims folder and all records on Virtual VA and VBMS must be made available to the examiner in conjunction with the examination.  The examiner should specifically take into consideration the more recent VA treatment records dated in October 2014, and reflecting an assessment of right ulnar neuropathy at the elbow.  

Following a review of the record, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed right ulnar neuropathy at the elbow was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected cervical spine disorder.  If the examiner finds that the right ulnar neuropathy at the elbow was not caused by the Veteran's service-connected cervical spine disorder, or any other service-connected disorder, he/or she should provide an explanation for this determination, and discuss the facts and medical principles relied upon in reaching this conclusion.  If the examiner finds that the cervical spine disorder has not caused the right ulnar neuropathy but rather made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any right ulnar neuropathy.  If a baseline is established, the examiner should comment on how much the right ulnar neuropathy at the elbow has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  

Clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner(s) feel that the requested opinion cannot be rendered without resorting to speculation, the examiner(s) should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  

3. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court)for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


